                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, et al.,

                       Plaintiffs,
v.                                                 CASE NO.: 1:20-CV-03746 (LJL)

STEVEN J. BROOKS, et al.,

                       Defendants.


            SPECIALLY APPEARING DEFENDANTS’ OBJECTIONS AND RESPONSES
                   TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES


TO:    CONVERGEN ENERGY LLC, L’ANSE WARDEN ELECTRIC COMPANY, LLC,
       EUROENERGY BIOGAS LATVIA LIMITED, and LIBRA CAPITAL US, INC.
       c/o Michael T. Stolper, Esq.
       SEIDEN LAW GROUP LLP
       469 7th Avenue
       New York, NY 10018

       Pursuant to Federal Rule of Civil Procedure 33, Specially Appearing Defendants Steven J.

Brooks (“Brooks”), NianticVista Energy, LLC (“Niantic”), Gregory Merle (“Merle”), and

Riverview Energy Corporation (“Riverview,” collectively “Defendants”) hereby provide their

Objections and Responses (“Responses”) to the Interrogatories (“Requests”) of Plaintiffs

Convergen Energy LLC, (“CE”), L’Anse Warden Electric Company, LLC (“L’Anse”),

Euroenergy Biogas Latvia Limited (“Latvia”), and Libra Capital US, Inc. (“Libra”) (collectively,

“Plaintiffs”) as follows:

                                     GENERAL OBJECTIONS

       1.      Defendants’ Responses are limited solely to answers based on documents and

information within Defendants’ possession, custody or control at this time. Defendants object to

each Request to the extent that it seeks a response based on documents or information beyond




                                        EXHIBIT 4
Defendants’ possession, custody or control. Defendants reserve all rights to update these

Responses as additional information or discovery is received.

        2.      Defendants object to the Requests to the extent they differ from or conflict with the

obligations set forth in the Federal Rules of Civil Procedure, the Local Rules, the Rules of the

Court or applicable law.

        3.      Defendants object to the Requests to the extent they are not narrowly tailored and

targeted at documents or information needed to resolve Plaintiffs’ motion for a preliminary

injunction, the sole subject on which the Court has permitted expedited discovery, or to the extent

the Requests otherwise exceed or vary from the scope of the Court’s Order permitting expedited

discovery.

        4.      Defendants object to the Requests to the extent they are duplicative, seeking

documents or information both from Convergen Energy WI, LLC, and the same documents or

information from employees, owners or agents of Convergen Energy WI, LLC. If documents or

information are being provided by Convergen Energy WI, LLC, Defendants will not provide

duplicative documents or information.

        5.      Defendants object to the Requests to the extent they seek disclosure of information

protected from discovery or other involuntary disclosure by reason of the attorney-client privilege,

work product privilege or other rule of privilege or confidentiality provided by law, including, but

not limited to, information concerning internal memoranda, notes and records prepared by

Defendants’ counsel.

        6.      Defendants object to the Requests to the extent they seek documents or information

that are a matter of public record, or documents or information within the possession, custody or

control of Plaintiffs or a third-party.



                                                  2


                                          EXHIBIT 4
       7.      Defendants object to the Requests to the extent they seek information or documents

that are not relevant to the claims or defenses of any party or not proportional to the needs of the

case, and are therefore beyond the scope of discovery under Rule 26(b)(1).

       8.      Defendants object to the definition of “Trade Secrets and Confidential Information

of Plaintiffs” as vague, ambiguous, overly broad, unduly burdensome, and seeking documents or

information that are not relevant to the claims or defenses of any party, not proportional to the

needs of the case, or not within the scope of the Court’s limited Order permitting expedited

discovery.

       9.      Defendants object to the provision of sensitive discovery in advance of the parties’

negotiation and the Court’s entering of an appropriate Protective Order.

       10.     Defendants reserve the right to amend or supplement their Responses after

discovery and investigation from Plaintiffs and appropriate third parties has been completed.

                            ANSWERS TO INTERROGATORIES

       INTERROGATORY NO. 1: Identify any person that has received non-public
information about Plaintiffs or Convergen Energy WI, LLC.

       ANSWER TO INTERROGATORY NO. 1: Defendants incorporate their General

Objections into their Response to this Request as if fully stated herein. Defendants further object

to this Request on the ground that the phrase “non-public information” is vague, ambiguous, overly

broad, unduly burdensome, and seeks documents or information that are not relevant to the claims

or defenses of any party, not proportional to the needs of the case, or not within the scope of the

Court’s limited Order permitting expedited discovery. Defendants further object to this Request

on the grounds that it seeks proprietary information about Convergen Energy WI, LLC’s post-sale

operations that have no relevance to Plaintiffs’ preliminary injunction motion, and such

information is not within the scope of the Court’s limited Order permitting expedited discovery

                                                 3


                                         EXHIBIT 4
nor within the scope of discovery. Defendants further object to this Request on the grounds that it

seeks documents or information protected by the attorney-client privilege, work-product doctrine

or other rules of confidentiality or privilege. Defendants further object to the provision of sensitive

information in advance of the parties’ negotiation and the Court’s entering of an appropriate

Protective Order. Defendants further object that that this Request seeks information already known

to the Plaintiffs or subject to the Plaintiffs’ possession, custody or control, as Plaintiffs have made

numerous disclosures of non-public information relating to the Plaintiffs or Convergen Energy

WI, LLC, during the relevant time period, including but not limited to in connection with

Convergen Energy LLC’s sale of 100% of its membership interest in Convergen Energy WI, LLC.

Subject to and without waiving these objections, Defendants respond to this Request as follows:

Any number of directors, officers, managers, owners, employees or agents of the Plaintiffs,

Convergen Energy WI, LLC, BMO Harris Bank N.A., or their lenders, vendors, owners, affiliates

and potential or actual business partners, including but not limited to George Logothetis, Nicholas

Logothetis, Bert Diaz, Adamantios Tomazos, Camilo Patrignani, Fidel Andueza, Phaedra

Chrousos, Nikolaos Baziotis, Neil Mortimer, Chris Watson, Emma Belchier, Kerry O’Toole,

Aaron Weiss, Michael Todd Stolper, Dov Byron Gold, Aaron Nelson, Ramon Uriarte Inchausti,

Daniel Escandon Garcia, Steven J. Brooks, Gregory Merle, Theodore Hansen, and Brian

Mikkelsen.

       INTERROGATORY NO. 2: Identify all persons who have or had the ability to access
the Office 365 Accounts and Domain Names as an administrator or with similar privileges to
view all emails and data.

       ANSWER TO INTERROGATORY NO. 2: Defendants incorporate their General

Objections into their Response to this Request as if fully stated herein. Defendants further object

that the phrase “similar privileges” is vague and ambiguous. Defendants further object to this


                                                  4


                                          EXHIBIT 4
Request on the grounds that it seeks documents or information protected by the attorney-client

privilege, work-product doctrine or other rules of confidentiality or privilege. Defendants further

object to the provision of sensitive information in advance of the parties’ negotiation and the

Court’s entering of an appropriate Protective Order. Defendants further object that that this

Request seeks information already known to the Plaintiffs or subject to the Plaintiffs’ possession,

custody or control. Defendants further object to this Request on the grounds that it is duplicative,

as it is directed both at Convergen Energy WI, LLC, and employees, owners or agents of

Convergen Energy WI, LLC. To the extent Defendants have knowledge or information in their

capacity as employees, owners or agents of Convergen Energy WI, LLC, that information is

provided in Convergen Energy WI, LLC’s Response to this Request, and need not be duplicated

here. Subject to and without waiving these objections, Defendants respond to this Request as

follows: Brian Mikkelsen.

      INTERROGATORY NO. 3: Identify the members and officers of NianticVista Energy
LLC and any members and officer of any LLCs in the chain of ownership.

       ANSWER TO INTERROGATORY NO. 3: Defendants incorporate their General

Objections into their Response to this Request as if fully stated herein. Defendants further object

to this Request on the grounds that the term “officer” is ambiguous in the setting of an LLC.

Defendants further object to this Request on the ground that it seeks information or documents that

are not relevant to the Plaintiffs’ preliminary injunction motion, and therefore not within the scope

of the Court’s limited Order permitting expedited discovery. Defendants further object to the

provision of sensitive information in advance of the parties’ negotiation and the Court’s entering

of an appropriate Protective Order. Defendants further object to this on the grounds that Plaintiffs

have already made representations, purportedly on personal knowledge, to the United States

District Court for the Eastern District of Wisconsin as to the members of NianticVista Energy,

                                                 5


                                         EXHIBIT 4
LLC, and therefore the information sought is already within Plaintiffs’ possession, custody or

control. Subject to and without waiving these objections, Defendants respond to this Request as

follows: 4406 Cypress Lane, L.L.C., and Gregory Merle.

      INTERROGATORY NO. 4: Identify the members and officers of Convergen Energy
WI, LLC and any members and officer of any LLCs in the chain of ownership.

       ANSWER TO INTERROGATORY NO. 4: Defendants incorporate their General

Objections into their Response to this Request as if fully stated herein. Defendants further object

to this Request on the grounds that the term “officer” is ambiguous in the setting of an LLC.

Defendants further object to this Request on the ground that it seeks information or documents that

are not relevant to the Plaintiffs’ preliminary injunction motion, and therefore not within the scope

of the Court’s limited Order permitting expedited discovery. Defendants further object to the

provision of sensitive information in advance of the parties’ negotiation and the Court’s entering

of an appropriate Protective Order. Defendants further object to this on the grounds that Plaintiffs

have already made representations, purportedly on personal knowledge, to the United States

District Court for the Eastern District of Wisconsin as to the members of Convergen Energy WI,

LLC, and therefore the information sought is already within Plaintiffs’ possession, custody or

control. Defendants further object to this Request on the grounds that it is duplicative, as it is

directed both at Convergen Energy WI, LLC, and employees, owners or agents of Convergen

Energy WI, LLC. To the extent Defendants have knowledge or information in their capacity as

employees, owners or agents of Convergen Energy WI, LLC, that information is provided in

Convergen Energy WI, LLC’s Response to this Request, and need not be duplicated here. Subject

to and without waiving these objections, Defendants respond to this Request as follows: see above

Response to Interrogatory No. 3.




                                                 6


                                         EXHIBIT 4
      INTERROGATORY NO. 5: Identify the members and officers of 4406 Cypress Lane
LLC and any members and officer of any LLCs in the chain of ownership.

       ANSWER TO INTERROGATORY NO. 5: Defendants incorporate their General

Objections into their Response to this Request as if fully stated herein. Defendants further object

to this Request on the grounds that the term “officer” is ambiguous in the setting of an LLC.

Defendants further object to this Request on the ground that it seeks information or documents that

are not relevant to the Plaintiffs’ preliminary injunction motion, and therefore not within the scope

of the Court’s limited Order permitting expedited discovery. Defendants further object to the

provision of sensitive information in advance of the parties’ negotiation and the Court’s entering

of an appropriate Protective Order. Defendants further object to this on the grounds that Plaintiffs

have already made representations, purportedly on personal knowledge, to the United States

District Court for the Eastern District of Wisconsin as to the members of 4406 Cypress Lane,

L.L.C., and therefore the information sought is already within Plaintiffs’ possession, custody or

control. Subject to and without waiving these objections, Defendants respond to this Request as

follows: see above Response to Interrogatory No. 3.

       Dated June 11, 2020.

       As to Objections:


                                          By:
                                                      Ryan M. Billings
                                                      S.D.N.Y. Bar No. RB0378
                                                      KOHNER, MANN & KAILAS, S.C.
                                                      4650 N. Port Washington Road
                                                      Milwaukee, WI 53212-1059
                                                      Telephone:    (414) 962-5110
                                                      Facsimile:    (414) 962-8725
                                                      Email:        rbillings@kmksc.com
                                                      Attorneys for Defendants Steven J. Brooks,
                                                      NianticVista Energy, LLC, Gregory Merle,
                                                      and Riverview Energy Corporation

                                                 7


                                         EXHIBIT 4
EXHIBIT 4
                                                

                        
                                               33
3DOP%HDFK                       

        2%'/29%2,%-!+%34(%&/,,/7).'$%#,!2!4)/.5.$%20%.!,49/&0%2*529 

               !-!$5,9!00/).4%$2%02%3%.4!4)6%/&%&%.$!.43)!.4)#)34!.%2'9!.$

)6%26)%7 .%2'9 /20/2!4)/. . 4(!4 !.$ ). -9 0%23/.!, #!0!#)49  (!6% 2%!$ 4(% &/2%'/).'

                                    

 !.$+./74(%#/.4%.434(%2%/&

               (%%30/.3%37%2%02%0!2%$7)4(4(%!33)34!.#%!.$!$6)#%/&#/5.3%,!.$"!3%$

).0!2450/.).&/2-!4)/.!.$6%2)&)#!4)/./"4!).%$&2/-/4(%23

                (% !.37%23 3%4 &/24( ). 4(% %30/.3%3 35"*%#4 4/ ).!$6%24%.4 /2 5.$)3#/6%2%$

%22/23 !2% "!3%$ /. !.$ 4(%2%&/2% .%#%33!2),9 ,)-)4%$ "9 4(% 2%#/2$3 !.$ ).&/2-!4)/. 34),, ).

%8)34%.#%02%3%.4,92%#/,,%#4%$!.$4(53&!2$)3#/6%2%$).4(%#/523%/&4(%02%0!2!4)/./&35#(

!.37%23

                /.3%15%.4,92%3%26%4(%2)'(44/-!+%#(!.'%3).35#(!.37%23)&)4!00%!23!4

!.9 4)-% 4(!4 /-)33)/.3 /2 %22/23 (!6% "%%. -!$% 4(%2%). /2 4(!4 !$$)4)/.!, /2 -/2% !##52!4%

).&/2-!4)/.)3!6!),!",%

                5"*%#44/4(%,)-)4!4)/.33%4&/24((%2%).35#(!.37%23!2%425%4/4(%"%34/&-9

+./7,%$'%).&/2-!4)/.!.$"%,)%&

        $%#,!2%5.$%20%.!,49/&0%2*5294(!44(%&/2%'/).')3425%!.$#/22%#44/4(%"%34/&-9

+./7,%$'%

        !4%$4()311th $!9/&5.%

                                                          2%'/29%2,%




                                              EXHIBIT 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of June, 2020, a true and correct copy of the foregoing

document, Specially Appearing Defendants’ Objections and Responses to Plaintiffs’ First Set of

Interrogatories was served by electronic mail to the following counsel:

       Michael T. Stolper, Esq.
       SEIDEN LAW GROUP LLP
       469 7th Avenue
       New York, NY 10018
       mstolper@seidenlegal.com



                                                     Ryan M. Billings




                                                10


                                        EXHIBIT 4
